Notice of AIA  Status
The present application, filed on or after March 16, 2013,
 is being examined under the first inventor to file provisions of the AIA .

Specification
A new title has been assigned that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The title is:   WIRE HARNESS SEAL                                      See MPEP § 606.01.

Reasons for Allowance
Claims 1-3 are allowed.
Regarding claim 1; allowability resides, at least in part, with the prior art not showing or fairly teaching an electric wire that includes a core wire, covered by a covering material; the covering material includes a distal end non-thin portion and a proximal end non-thin portion which are on either side of a thin portion defined by annular stepped surfaces between the thin portion and the respective distal end and proximal end; and a seal interposed between the electric wire and a connector attached to an end of the electric wire, wherein the seal is not in contact with and is spaced apart with a gap from one or both of the annular stepped surfaces in conjunction with ALL the remaining limitations within claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:  US 10,658,787 An et al. shows a seal (130) interposed between an electric wire and a connector [Fig. 4] in which the seal does not make contact with annular stepped surfaces by virtue of the shape of the through hole within the seal                at (140).  However the covering material (106) of the electric wire shown by An et al. does not have a non-thin distal end nor is the thin portion formed by the covering material (106). 



Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833